97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Tong XIONG, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-3758.
United States Court of Appeals, Eighth Circuit.
Sept. 9, 1996.Submitted July 26, 1996.Filed Sept. 9, 1996.

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
PER CURIAM.


1
Tong Xiong, a native of Laos, entered the United States in March of 1980 and was granted permanent resident status in March of 1982.  In 1993, he was the driver of a car involved in a drive-by shooting.  He pled guilty and was sentenced to thirty-six months.  Several days after the first incident, he was charged with aiding and abetting simple robbery;  he remained in the car during the robbery and drove the others away after they attacked a fifteen-year-old boy.  Xiong pled guilty and received an eighteen-month sentence.  He was then charged with deportability for having been convicted of crimes involving firearms and crimes involving moral turpitude.  The Immigration judge found him deportable and ineligible for asylum.  The Board of Immigration Appeals affirmed the deportation order and dismissed Xiong's appeal.


2
Xiong brings this petition for review arguing that aiding and abetting simple robbery is not a crime of moral turpitude, that his participation in the crimes did not involve his use of a firearm, and that his conviction as an accomplice to second-degree assault is not serious enough to preclude consideration of asylum.  We reject these contentions and affirm the Board.


3
In a carefully reasoned decision by the Board, each issue now raised by Xiong was discussed.  We find substantial evidence in the record in support of the Board's decision and no error of law appears.  There being no precedential value in a more extensive opinion by this court, we affirm on the basis of the well reasoned decision of the Board.


4
The decision is affirmed and the petition for review is dismissed.  See 8th Cir.  R. 47B.